213 S.W.3d 79 (2006)
Alan MAHAN and Sylvia Mahan, Plaintiffs/Appellants,
v.
ASBURY AUTOMOTIVE ST. LOUIS, LLC d/b/a Plaza Motor Company, Defendant/Respondent.
No. ED 87850.
Missouri Court of Appeals, Eastern District, Division Three.
October 17, 2006.
Application For Transfer Denied December 4, 2006.
Application for Transfer Denied February 27, 2007.
Robert W. Ehrig, Louis, MO, for appellants.
Kevin D. Case, Patric S. Linden, Kansas City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.
Application For Transfer to Supreme Court Denied December 4, 2006.

ORDER
PER CURIAM.
The plaintiffs, Alan Mahan and Sylvia Fitzgerald (formerly Sylvia Mahan), appeal entry of summary judgment by the Circuit Court of St. Louis County in favor of the defendant, Asbury Automotive St. Louis, LLC d/b/a Plaza Motor Company (hereinafter Plaza), on their claims for Mr. Mahan's personal injuries, Ms. Fitzgerald's loss of consortium, and punitive damages. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).[1]
NOTES
[1]  Plaza's motion to strike the appellant's brief and dismiss the appeal is denied.